Citation Nr: 0531525	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for low 
back pain with spondylolisthesis and disc space narrowing at 
L5-S1.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran had military service from January 1975 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2001.  A transcript of that hearing has 
been associated with the record on appeal.  The veteran was 
accorded an examination for disability evaluation purposes in 
May 2002 and in August 2003 the Board remanded the case to 
obtain records from the Social Security Administration (SSA).  
The case was returned to the Board in July 2005.


FINDINGS OF FACT

1.  The veteran suffers from severe degenerative joint 
disease (DJD) of the lumbosacral spine with severe low back 
pain, spasm, and weakness, resulting in marked loss of 
function.

2.  The veteran's service-connected low back disability is so 
severe as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for DJD of the 
lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 
(prior to September 26, 2003), Diagnostic Code 5243 (after 
September 26, 2003).

2.  The requirements for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues decided in this decision, the 
Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, 
as required by the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with these issues given the 
favorable nature of the Board's decision with regard to the 
issues on appeal.

Factual Background.  Service medical records reveal that the 
veteran sought treatment for complaints of low back pain with 
muscle spasms during service and that in November 1981 grade 
I spondylolisthesis at L5 was diagnosed.

VA examination in April 1991 resulted in a diagnosis of 
episodic low back pain, spondylolisthesis and disk space 
narrowing at L5-S1.  

A May 1991 rating decision established service connection for 
the disability at issue and assigned the initial disability 
evaluation of 10 percent effective from January 14, 1991, the 
date of receipt of the veteran's initial claim.  By rating 
decision dated September 1994, the veteran's disability 
evaluation was increased to 20 percent, effective January 14, 
1991.

Post-service medical records from March 1992 through August 
1993 show that the veteran continued to seek treatment for 
chronic low back pain.  Neurological examination in August 
1993 reflects that he reported experiencing back pain, 
numbness in his left thigh and left foot, and occasional 
numbness in his right foot.  The veteran had a decreased 
pinprick in the right S1 distribution and a patchy pinprick 
throughout his left leg.  It was also noted that there was 
objective evidence of pain on motion.  The veteran was 
diagnosed with chronic low back pain, spondylosis and 
spondylolisthesis of the lumbosacral spine. 

In December 1993, upon the referral of his treating 
physician, David McLain, M.D. a rheumatologist with Brookwood 
Hospital, the veteran was examined by Robert L. Pearlman, 
M.D.  The veteran reported that he continued to experience 
numbness in his lower legs.  Dr. Pearlman diagnosed the 
veteran with chronic low back pain and requested a back brace 
for the veteran.  From May 1994 through November 1997, the 
veteran received ongoing treatment for spondylolisthesis from 
Dr. McLain.  In May 1996, the veteran's back pain improved to 
such an extent that he was able to work 6 days per week.  In 
August 1996 the veteran reported increased back pain due to 
using a tilted seat at work.  

In January 1998 the veteran was afforded a VA peripheral 
nerves examination and in February 1998 the veteran was 
afforded a VA spine examination.  The January 1998 
examination shows that the veteran reported missing 3 out of 
the previous 4 months of work due to his back disability.  
Physical examination showed that he had a patchy decrease of 
pinprick in the medial aspect of both calves.  EMG and nerve 
conduction studies were conducted and the findings were 
indicative of left lumbar radiculopathy.  However, the 
examiner concluded that there was no definite evidence of 
lumbosacral radiculopathy.  The examiner's overall assessment 
was chronic low back pain, which was either representative of 
fibromyalgia or spondylolisthesis.  The February 1998 spine 
examination report indicates that the veteran had flexion to 
the right to 24 degrees, flexion to the left to 26 degrees, 
forward flexion to 72 degrees and backward extension to 12 
degrees.  It was noted that the veteran stopped moving when 
he began to feel pain.  Lumbosacral spine x-rays showed a 
crease in the posterior wall at the height of L5 with 
spondylolisthesis at the same level.  The veteran was 
diagnosed with post-traumatic degenerative joint disease, 
lumbodorsal spine, with loss of function due to pain.  

An October 1998 letter from Dr. McLain outlines his treatment 
of the veteran since January 1990.  The letter indicates that 
in March 1998 the veteran reported that he had returned to 
work on a light duty status.  In April 1998, the veteran 
reported missing a lot of work and complained of severe low 
back pain.  An EMG study conducted at that time did not 
reveal any electrophysiological evidence of lower extremity 
peripheral neuropathy or bilateral L3 to S1 radiculopathy 
involving the tested nerves and muscles of the lower 
extremities.  In June 1998, the veteran reported being out of 
work since April.  On examination, the veteran appeared to be 
in pain.  He had tender points over the shoulder blades and 
low lumbar spine.  Pinprick was normal and reflexes were 
normal.  Dr. McLain diagnosed the veteran with fibromyalgia 
syndrome, osteoarthritis of the lumbosacral spine, 
osteoarthritis of the hands and spondylolisthesis of L5-S1.  
He also opined that the veteran is totally disabled from any 
employment.  

Further, on a VA Form 21-4142, dated October 1998, Dr. McLain 
wrote, "[p]atient had bowel and sexual dysfunction with his 
back.  He became constipated and has trouble defecating 
because of back pain with straining.  He has trouble with 
sexual intercourse because of his back.  His disability level 
should be raised.  He is now totally disabled from any 
employment.

When the veteran was examined by VA in July 1999 it was noted 
that he had been off work since April of 1998 because of back 
problems.  Physical examination revealed that he was a rather 
malnourished look man who had difficulty in walking because 
of lower back pain.  

In an application for increased compensation dated in March 
2000 the veteran reported that he last worked full time in 
April 1998 when he became too disabled to work.  

In November 2000 the veteran was accorded an examination by 
VA for disability evaluation purposes.  It was noted that he 
took a medical retirement from the post office in 1998 and 
that he at times used a can and some days could not walk at 
all.  There was objective evidence of painful motion, spasm, 
weakness, and tenderness.  There was postural abnormality in 
that he was flexed forward 16 degrees.  Musculature of the 
back was atrophic.  Deep tendon reflexes were 3+.  Range of 
motion of the lumbar spine was as follows:  flexion to the 
right 22 degrees and to the left 16 degrees (should be 50 
degrees in each direction); forward flexion 72 degrees 
(should be 90 degrees); backward extension -7 (should be +30 
degrees).  The diagnosis was marked degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain and spondylolisthesis.  The examiner stated that it was 
his opinion that the veteran was unemployable in his present 
condition.

A general medical examination in November 2000 reflects that 
the veteran complained of pain on straight leg raising at 45 
degrees on the left and 30 degrees on the right.  There was 
hypesthesia of both feet and lower legs, very hyperactive 
patellar reflexes bilaterally.  Diagnoses included low back 
dysfunction; spondylolisthesis; kyphosis and scoliosis; nerve 
root compression; and chronic pain syndrome.

The veteran and his wife described the veteran's back 
problems at a hearing in November 2001.  The veteran reported 
that he terminated employment in April 1998 because of 
impediment with mobility caused by numbness from his pelvis 
to both feet and severe pain.  The veteran stated that he 
used a cane on a continuous basis to preclude falls from 
sudden numbness in his extremities and muscle weakness.  His 
wife reported that some days he was not able to get out of 
bed.  The veteran stated that he experienced back spasms on a 
continual basis and that at time they became so severe as to 
cause sudden loss of motor skills.  

The veteran was accorded another examination by VA for 
disability evaluation purposes in May 2002.  The physician 
reported that the veteran took OxyContin 40 mg., 3 daily; 
Soma, 3 daily; Celexa; and Elavil.  He had had no surgery on 
his back but L5 was sitting on S1 because of disk 
degeneration.  There was also degeneration of L3 and L4 
disks.  He used a can all of the time.  He was 5 feet 8 
inches tall and weighed 140 pounds.  Range of motion of the 
lumbar spine was as follows:  flexion to the right 22 degrees 
and to the left 28 degrees (should be 50 degrees in each 
direction); forward flexion 45 degrees (should be 90 
degrees); backward extension 14 (should be 30 degrees).  The 
following diagnosis was given:  post-traumatic degenerative 
joint disease of the lumbosacral spine, severe, with marked 
loss of function due to extreme pain.  The examiner that that 
it was his opinion that there was marked DJD of the LS spine 
caused by trauma in service in 1975 when he fell on a 
concrete slab and which rendered him unemployable.  The 
examiner stated that his symptoms and findings can not be 
dissociated form the service-connected low back disability.  

In March 2003 medical records from David A. McLain, M.D., for 
the period from April 1998 to October 2002, were added to the 
records assembled for appellate review. 

In May 2003, a letter and medical records were received from 
Gary Howard, M.D.  The doctor stated that the veteran has 
fibromyalgia with chronic shoulder and back pain and 
spondylolisthesis with discogenic changes, disk narrowing, 
and chronic back pain as well as scoliosis which complicates 
his discogenic disease and disk space narrowing and causes 
intractable pain.  Because of these multiple problems, he 
takes OxyContin and Elavil in order to function.  Despite 
these medications, he continued to have persistent pain.  Dr. 
Howard stated that the veteran was completely disabled.

In September 2004 records from the SSA were added to the 
records assembled for appellate review.  These records 
reflect that the veteran and an impartial vocational expert 
testified before an Administrative Law Judge (ALJ) in January 
2003.  In a decision dated in April 2004, the ALJ held that 
the veteran had the following impairment that were considered 
to be "severe," as they significantly limit the veteran's 
ability to engage in work-related activities:  fibromyalgia 
syndrome; osteoarthritis of the lumbosacral spine; 
osteoarthritis of the hands; and spondylolisthesis of L5 on 
S1.  The ALJ noted that Dr. McLain indicated that the veteran 
experienced intractable and virtually incapacitating pain, 
which was increased with any physical activity, and that Dr. 
McLain in February 2004 stated that the veteran was totally 
disabled from any employment.  The ALJ also noted that Dr. 
Howard likewise was of the opinion that the veteran was 
disabled and unable to work.  The ALJ held that the veteran 
had been under a disability, as defined by the Social 
Security Act and regulations, commencing April 2, 1998.

Analysis.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 26, 2003).  

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), (in effect prior to September 
22, 2002,) a 60 percent evaluation was warranted when the 
disorder was pronounced with little intermittent relief, 
there was sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there were neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of the diseased disc; a 40 percent evaluation was warranted 
when the disorder was severe and there was only intermittent 
relief from recurring attacks; a 20 percent evaluation was 
warranted when the disorder was moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the veteran's service-connected chronic low 
back disorder has been rated under the criteria of Diagnostic 
Codes 5292 and 5294-5295. 

The Board finds that the extensive evidence of record in this 
case reflects that the veteran's lower back symptoms meet the 
criteria set forth by Diagnostic Code 5293 for a 60 percent 
disability evaluation.  The manifestations which are 
contemplated for such a rating, such as intervertebral disc 
syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, have been shown.

Having concluded that the veteran's low back symptomatology 
is consistent with the assignment of a 60 percent evaluation 
under Diagnostic Code 5293, the Board observes that the 
veteran's lower back condition is not sufficiently severe as 
to allow for an increased evaluation under any alternative 
diagnostic codes.  Under Diagnostic Code 5285, residuals of 
fracture of a vertebra with cord involvement resulting in the 
veteran being bedridden or requiring long leg braces warrants 
a 100 percent rating.  Under Diagnostic Code 5286, a 100 
percent rating would be warranted if there is complete bony 
fixation (ankylosis) of the spine and an unfavorable angle.  
The veteran's back disability is not productive of any of 
these manifestations.

The Board notes that revisions of Code 5293 are now in 
effect.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  In the 
opinion of the Board, the veteran's low back disorder meets 
the requirements for a 60 percent rating under the new 
revisions as well as the old criteria.  While the veteran has 
had a myriad of other problems, his back has been an 
underlying difficulty which has precipitated such symptoms as 
required for the 60 percent rating.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 
provides for no higher than a 60 percent rating.

The Board has also considered whether the veteran might be 
entitled to a rating in excess of 60 percent if separate 
evaluations were assigned for chronic orthopedic and 
neurologic manifestations in accordance with the revised 
Diagnostic Code 5243.  However, the medical evidence does not 
demonstrate entitlement to a rating in excess of 60 percent.  

Total Disability Rating based on Individual Unemployability.

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2004).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
held that consideration must be given to two standards, an 
objective standard based on average industrial impairment and 
a subjective standards based upon a veteran's actual 
industrial impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

The persuasive medical evidence in this case demonstrates the 
veteran is unemployable as a result of his service-connected 
low back disorder.  The Board has held that the veteran's 
service-connected chronic low back disability warrants a 60 
percent rating.  Thus, the criteria for a TDIU rating set 
forth at 38 C.F.R. § 4.16(a) are satisfied.  In adjudicating 
a total rating claim, the Board may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297.

Based upon the evidence of record, the Board finds that the 
service-connected low back disability is now so disabling as 
to preclude employment.  As noted above, the veteran's 
service-connected low back disability is productive of 
constant, severe low back pain that radiates into both legs.  
Therefore, the Board finds that a total disability rating 
based upon individual unemployability is warranted.


ORDER

Entitlement to a 60 percent rating for chronic low back 
disability is granted, subject to regulations governing the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to regulations 
governing the payment of monetary benefits.


                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


